Citation Nr: 0716394	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
from August 18, 2000, and as 50 percent disabling from August 
15, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2004.  The 
veteran's case was remanded for additional development in 
June 2005 and June 2006.  The case is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  From August 18, 2000, to September 7, 2004, the veteran's 
PTSD was manifested by no more occupational and social 
impairment than that which caused occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

2.  From September 7, 2004, the veteran's PTSD has been 
manifested by depression, hypervigilance, sleep impairment, 
nightmares, flashbacks, and irritability, which cause reduced 
reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD for the period from August 18, 2000, to September 7, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  The criteria for a 50 percent rating, but no higher, for 
PTSD since September 7, 2004, have been met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was afforded a VA examination in August 2002.  
The veteran reported that he had been married for thirty 
years.  He said he had four children.  He described his 
relationship with his wife as "okay" and his relationship 
with his children as varied.  He said he and his wife rarely 
socialized because he felt uncomfortable in groups.  He said 
he went to church.  The veteran reported flashbacks and 
anxiety attacks.  He denied homicidal and suicidal ideations.  
Mental status examination revealed that the veteran was 
cooperative and interactive.  He had adequate grooming and 
hygiene.  His speech was of regular rate and rhythm.  His 
mood was described as anxious, which was consistent with his 
restricted affect.  His thought processes were intact with 
absence of flight of ideas, looseness of associations, and 
psychotic processing.  His thought content was focused and 
appropriate.  The veteran was alert and oriented in three 
spheres.  His insight and judgment were intact.  The veteran 
reported social isolation, emotional numbing, anger 
outbursts, and marital discord.  He experienced intrusive 
recollections of his stressors once per month.  He avoided 
stimuli associated with trauma and he avoided thoughts, 
feelings, and conversations associated with the trauma.  He 
also put forth effort to avoid activities, places, and people 
who aroused recollections of the trauma, including veteran's 
organizations.  He experienced feelings of estrangement from 
others, including decreased intimacy with his wife, and 
restricted range of affect.  He also reported difficulty 
sleeping and hypervigilance.  The examiner diagnosed the 
veteran with mild to moderate chronic PTSD and assigned a 
global assessment of functioning (GAF) score of 53.  

Associated with the claims file is a private treatment report 
from M. Kumar, M.D., dated in August 2004.  The veteran 
reported having been employed at his job for one year.  He 
reported increased difficulty with his supervisor at work.  
He said he was experiencing increased anxiety and was having 
trouble sleeping.  He reported that his appetite was 
fluctuating and he felt depressed.  He said he felt he should 
die but he had no suicidal intent.  

The veteran testified at a Travel Board hearing in September 
2004.  The veteran reported that he worked as a human 
resource manager at a medical center and was having a 
significant problem with his supervisor.  He testified that 
his supervisor created a very intimidating and hostile work 
environment.  He said going to work made him feel like he is 
walking into an ambush.  He said he had so much anxiety and 
apprehension that he was unable to focus.  He said he was 
responsible for managing three departments and he was not 
able to effectively function as manager.  He reported that he 
had started having panic attacks and sleepless nights.  He 
said he was unable to concentrate at work.  He also reported 
intrusive memories of war and nightmares.  The veteran 
testified that he had put in for family medical leave due to 
his increased PTSD symptoms.  He said he had worked in human 
resources for twenty-five years and that this was the first 
time that his PTSD had become so severe that he was unable to 
function in a job environment.  The veteran said that he was 
thinking about camping out to make sure no one got into his 
home.  The veteran said he got panic attacks twice a day for 
ten minutes before he began taking medication.  After he 
began taking medication he experienced the attacks once a 
day.  The veteran said that his nightmares diminished after 
he began taking medication but prior to the medication the 
nightmares included the same scenarios he experienced in 
Vietnam.  The veteran said that he had trouble concentrating 
and prior to his break from work he was having difficulty 
staying on task at work.  He said his family helped him but 
he sometimes forgot the names of his children and 
grandchildren.  The veteran said when he was working he had 
never had any disciplinary action against him and he did not 
have problems with absenteeism.  The veteran also said he did 
not have any close friends.

Associated with the claims file are VA outpatient treatment 
reports dated from September 2004 to March 2005.  In a 
September 7, 2004, letter the veteran's VA physician reported 
that the veteran should take off a period of two weeks in 
order to deal with an exacerbation of his illness.  At an 
assessment in September 2004 the veteran reported 
sleeplessness, loss of appetite, panic attacks, and an 
inability to concentrate.  He also reported depression and 
anxiety.  He reported thoughts of suicide during the previous 
month but no plan.  He denied suicidal or homicidal ideations 
at that time.  He denied hallucinations.  The veteran was 
noted to be well groomed and well dressed with poor eye 
contact.  He was alert and oriented in four spheres.  His 
thought content was appropriate and his thought process was 
normal.  The veteran reported that his work situation was 
intolerable due to his supervisor.  

In October 2004 the veteran was noted to have PTSD with 
depression and panic symptoms.  He was noted to have strong 
family support.  He was assigned a GAF score of 50.  Also in 
October 2004 the veteran's affect was noted to be mildly 
improved and he was noted to have major depression with mild 
depression on medications.  He was assigned a GAF score of 
65.  In November 2004 the veteran's treating physician 
submitted a letter which indicated that the veteran was still 
unable to return to work.  Also in November 2004 the veteran 
was noted to have reported problems with dreams, sleep, and 
recall of events that occurred in Vietnam.  His mood was 
described as fair and he was noted to have PTSD with a strong 
affective component.  In January 2005 the veteran reported 
that he had a lot of nightmares and was not exercising.  He 
described continuing problems with depression and trouble 
sleeping.  His mood was described as fair.  The veteran was 
noted to have major depression on top of PTSD in February 
2005.  He reported continued depression and anxiety because 
his finances were tight.  His sleep was noted to be better.  
He was assigned a GAF score of 65.  The return to work date 
was noted to be pending.  In March 2005 the veteran's 
treating physician reported that he was capable of returning 
to work full time with no limitations.  

The veteran was afforded a VA examination in August 2005.  
The veteran reported that he had been married for thirty-two 
years.  He said he had four grown children and grandchildren.  
He reported that his marriage was "shaky" due to the 
worsening of his PTSD symptoms.  The veteran's wife said the 
veteran argues with his children but enjoys spending time 
with his grandchildren.  The veteran reported that he does 
not socialize outside of his immediate family.  He reported 
that he self-isolates and is often irritable.  He said he 
tries to exercise occasionally with walking or biking.  He 
denied any history of suicide attempts.  He reported that he 
takes anti-depressant and anti-anxiety medications.  The 
veteran reported that he was no longer in outpatient 
treatment for his PTSD.  The veteran reported recurrent and 
intrusive recollections of his stressor, recurrent 
distressing dreams of his stressor, physiological reactivity 
to exposure to cues that symbolize the traumatic event, 
avoidance of thoughts, feelings, or conversations associated 
with the trauma, feelings of detachments or estrangement from 
others, hyper-startle response, and diminished interest in 
activities.  He also reported a restricted range of affect.  
The examiner noted that the veteran was neatly groomed, 
clean, and appropriately dressed.  His had no abnormal 
psychomotor activity and his speech was clear and coherent, 
spontaneous, and soft or whispered in volume.  He was 
cooperative toward the examiner.  His affect was described as 
normal.  His mood was agitated and depressed.  He was easily 
distracted and had a short attention span.  He was oriented 
in three spheres.  His thought process was described as 
logical, relevant, and coherent.  He denied delusions but 
reported suicidal ideation.  His judgment and insight were 
intact.  The examiner said the veteran had mild sleep 
impairment with the veteran sleeping four to five hours per 
night.  The veteran denied hallucinations and the examiner 
said the veteran did not display inappropriate behavior.  The 
examiner noted that the veteran had mild obsessive and 
ritualistic behavior because he often checks doors at night 
or goes outside to look around before going to bed.  The 
veteran reported panic attacks every other week lasting about 
fifteen minutes.  His impulse control was noted to be good.  
He denied homicidal thoughts but said he had occasional 
suicidal thoughts.  His recent and immediate memory was noted 
to be mildly impaired.  The examiner diagnosed the veteran 
with PTSD and assigned a GAF score of 54.  The examiner noted 
that the veteran was employed full time.  He reported 
increased absenteeism, increased tardiness, decreased 
concentration, poor social interaction, difficulty following 
instructions, and memory loss.  The veteran reported limited 
motivation to go to work at times but he said his supervisor 
was supportive and avoided giving him assignments that he 
would have difficulty performing.  The examiner opined that 
the veteran had frequent moderate decreased efficiency, 
frequent moderate decreased productivity, frequent moderate 
decreased reliability, frequent severe inability to perform 
work tasks, and frequent severe impaired work, family, and 
other relationships.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The veteran's claim for a higher evaluation for his PTSD is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2006).  Under Diagnostic Code 9411, a 30 
percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent rating is for consideration where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61-70 
is defined as "some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning but generally functioning pretty well 
(some meaningful interpersonal relationships)."  Ibid.  A 
GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  

For the period prior to September 7, 2004, the Board finds 
that, in light of the medical evidence of record, as 
discussed above, an award higher than the 30 percent 
evaluation already awarded is not warranted.  

Regarding the application of the pertinent criteria, there is 
no evidence of occupational impairment during the period 
prior to September 7, 2004.  The veteran did not report any 
problems with his job at the time of the August 2002 VA 
examination.  There is evidence of some social impairment.  
However, the veteran reported that he had been married for 
thirty years.  He described his relationship with his wife as 
"okay" and his relationship with his children as varied.  
All the evidence points to a veteran who was generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation.  The examiner said the veteran's 
PTSD symptoms were mild to moderate.  There was evidence of 
occasional intrusive recollections, flashbacks, and feelings 
of estrangement from others.  The frequency of symptoms did 
not rise to the 50 percent level. 

Regarding application of the 50 percent criteria, while the 
veteran exhibited some social impairment, there is no 
indication that the veteran had difficulty in establishing 
and maintaining social relationships.  As noted above, the 
veteran reported that he had been married for thirty years 
and that he had a relationship with his wife and children.  
He said he and his wife rarely socialized because he felt 
uncomfortable in groups but he said he went to church.  There 
is no evidence that the veteran had stereotyped speech or 
difficulty in understanding complex commands.  The evidence 
does not indicate that he had impaired judgment or impaired 
abstract thinking.  The August 2000 examiner noted that the 
veteran's thought processes were intact with absence of 
flight of ideas, looseness of associations, or psychotic 
processing.  His thought content was focused and appropriate.  
The veteran was alert and oriented in three spheres.  His 
insight and judgment were intact.  

The Board notes that the veteran's GAF score was 53 at the 
time of the August 2000 VA examination.  While GAF scores are 
not, in and of themselves, the dispositive element in rating 
a disability, they are persuasive evidence when used in 
association with detailed evaluations.  In this case the 30 
percent rating contemplates GAF scores of 53 and a mild to 
moderate level of PTSD.  Because, as noted, for the period 
prior to September 7, 2004, the evidence did not warrant 
greater than the 30 percent disability awarded, a higher 
evaluation is not warranted.  

A 50 percent award for the period prior to September 7, 2004, 
is not warranted because there is no evidence that there was 
functional and social impairment with reduced reliability.  
As noted above, the veteran reported no problems associated 
with his job.  There is no evidence of flattened affect, 
circumlocutory speech, or panic attacks more than once per 
week.  It bears repeating that the criteria for the award of 
a 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  In sum, the Board finds that the criteria for 
a rating higher than the assigned 30 percent disability 
rating for the period prior to September 7, 2004, is not 
warranted. 

Although the RO had previously awarded the 50 percent rating 
effective from August 15, 2005, the Board finds that this 
rating is warranted from September 7, 2004.  On this date, 
the veteran's VA examiner indicated that the veteran was 
noted to have had an exacerbation in his illness.  At the 
time of his Travel Board hearing and in VA outpatient 
treatment reports the veteran reported that he was working in 
a hostile environment and for the first time his twenty-five 
year career in human resources, he had put in for family 
medical leave due to his increased PTSD symptoms because his 
PTSD had become so severe that he was unable to function in a 
work environment.  VA outpatient treatment reports indicate 
that the veteran took time off because of his symptoms.  

As noted above, there is evidence of occupational impairment 
for the period from September 7, 2004.  However, at the time 
of the August 2005 VA examination, the veteran reported that 
he was employed full time.  There is evidence of some social 
impairment.  The veteran reported that his marriage was 
"shaky" due his worsening PTSD symptoms.  The veteran 
reported that he did not socialize outside of his immediate 
family.  He reported that he self-isolates and is often 
irritable.  However, the veteran reported having been married 
for thirty-two years.  The veteran's wife said the veteran 
argued with his children but enjoyed spending time with his 
grandchildren.  The veteran exhibited no impairment of 
thought processes and he was able to effectively communicate.  
There was evidence of some sleep loss and anxiety.  He 
exhibited some memory loss.  The veteran reported checking 
his doors at night or going outside to look around before 
going to bed but there is no other evidence that the veteran 
had obsessive or ritualistic behavior that interfered with 
his routine activities.  There is no evidence that the 
veteran had stereotyped speech, difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking.  The veteran reported limited motivation to go to 
work at times but he said his supervisor was supportive and 
avoided giving him assignments that he would have difficulty 
performing.  

The veteran's GAF score ranged from 50 to 65 for the time 
period in question.  In this case the 50 percent rating 
contemplates a GAF score as low as 50 and a moderate to high 
level of PTSD.  Since, as noted, the evidence, especially the 
findings relative to the degree of impairment, does not 
warrant greater than the 50 percent disability awarded, a 
higher evaluation may not be assigned

In sum, for the period from September 7, 2004, the veteran's 
symptoms due to PTSD are not of the degree contemplated by 
the criteria for a higher rating; they are more like those 
contemplated by the currently assigned 50 percent rating.  He 
is not deficient in most areas.  His speech has not been 
illogical, obscure, or irrelevant; he does not experience 
near-continuous panic or depression.  He has not been so 
irritable as to have periods of violence.  His grooming and 
hygiene have been appropriate.  He experienced panic attacks 
every other week.  The kinds of problems he experiences are 
more akin to the criteria for a 50 percent rating.  
Consequently, for the period from September 7, 2004, a rating 
in excess of 50 percent is not warranted.  

The Board has also considered whether a rating is warranted 
based on criteria not specifically defined in the rating 
schedule; however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that PTSD has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that PTSD has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2006).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran filed his claim in August 2000, prior to 
enactment of the VCAA.  The veteran's claim was granted in 
September 2002.  The veteran appealed the rating assigned.  
The Appeals Management Center (AMC) notified the veteran of 
the evidence/information required to substantiate his claim 
for an increased rating in June 2005.  The veteran was 
informed that he should obtain and provide copies of 
treatment records, unless he desired the VA's assistance in 
that endeavor.  He was informed that the evidence must show 
that his disability had worsened in order to establish an 
increased rating.  The veteran was informed what the VA had 
done to assist with his claim.  The AMC sent the veteran a 
follow-up letter in July 2006 and informed him of the status 
of his claim and again informed him that the evidence must 
show that his service-connected disability had worsened in 
order to establish an increased rating.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in the July 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  VA treatment reports 
and private medical records were obtained and associated with 
the claims file.  The veteran was afforded several VA 
examinations.  The veteran testified at a Travel Board 
hearing.  The Board finds that every effort has been made to 
seek out evidence helpful to the veteran and his claim for a 
higher rating.  The veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e) (2006).  


ORDER

Entitlement to an evaluation higher than 30 percent for PTSD 
for the period from August 18, 2000, to September 7, 2004 is 
denied.  

Entitlement to a 50 percent rating for PTSD from September 7, 
2004, is granted, subject to the laws and regulations 
governing the award of periodic monetary benefits.

Entitlement to a rating in excess of 50 percent disabling for 
PTSD from September 7, 2004, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


